In an action to recover damages for personal injuries, the appeal is from an order granting respondents’ motion for leave to amend their answer so as to withdraw the admission of maintenance and control. Order reversed, with $10 costs and disbursements, and motion denied. It was an improvident exercise of discretion, resulting in prejudice to appellant, to permit respondents, in June, 1956, to amend their original answer, served in September, 1961, so as to withdraw their admission of maintenance and control. Moreover, respondents had knowledge of the claim that the third-party defendant maintained and controlled the premises in question, as shown by their third-party complaint served in October, 1952. Respondents did not move until May, 1956, on the eve of the trial, to amend their answer. This constituted gross laches. (Drescher v. Mirkus, 211 App. Div. 763; Levy v. Delaware, Lackawanna & Western R. R. Co., 211 App. Div. 503; Luback v. Hirsch, 232 App. Div. 691; Jennings v. Perkins, 277 App. Div. 1143.) Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.